Citation Nr: 0406562	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in September 2001 and July 2002 by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

On November 3, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  At an examination for service separation, the veteran's 
bilateral hearing was recorded as normal.

2.  Hearing loss was not manifested within one year of the 
veteran's separation from service.

3.  Tinnitus was not diagnosed in service.

4.  There is no competent medical evidence relating current 
bilateral hearing loss and tinnitus to the veteran's period 
of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   A regulation implementing the VCAA provides that VA 
will also request that the claimant provide any evidence in 
the claimant's possession which pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1) (2003). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Court also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 
38 C.F.R. § 3.159(b) and Quartuccio, supra:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

With regard to the notice required by the VCAA, its 
implementing regulations, and the holding in Pelegrini, the 
Board notes that the RO sent the veteran a VCAA notice letter 
in November 2002, which was after the initial adjudication of 
his claims on appeal.  The RO's November 2002 VCAA letter 
notified the veteran of the evidence needed to establish 
entitlement to service connection for his claimed 
disabilities, what VA had done to attempt to substantiate his 
claims, what he should do to substantiate his claims, and how 
he could obtain further assistance from VA.  The RO thus 
complied with the first 3 of the 4 factors of the required 
VCAA notice set forth in Pelegrini, supra.  Although the RO 
did not in so many words in its VCAA notice letter request 
that the veteran provide VA with all relevant evidence and 
argument pertinent to the claims at issue, the veteran was 
afforded an opportunity at the hearing in November 2003 to 
present evidence and argument in support of his claims.  
Furthermore, VA's General Counsel has held that the statement 
by the Court in Pelegrini that 38 C.F.R. § 3.159(b)(1) and 
38 U.S.C.A. § 5103(a) require that VA request that the 
claimant provide any evidence in his or her possession which 
pertains to the claim is obiter dictum and not binding on VA.  
See VAOPGCPREC 1-2004.  The Board concludes that the due 
process contemplated by the notice requirements of the VCAA 
and its implementing regulation have been fulfilled and the 
veteran will not be prejudiced by the Board's deciding his 
claims without remanding the matter for further VCAA notice 
action by the RO.

With regard to VA's duty to assist the veteran in the 
development of facts pertinent to his claims, the Board notes 
that the RO obtained the veteran's service medical records 
and afforded him an examination by a specialist in 
otolaryngology to evaluate his ears and his auditory acuity.  
The veteran submitted a report by a private audiologist, 
which showed that he currently has bilateral hearing loss and 
tinnitus.  With regard to any further examination or opinion, 
a regulation implementing the VCAA, 38 C.F.R. § 3.159, 
relates to providing medical examinations or obtaining 
medical opinions.  38 C.F.R. § 3.159(c)(4) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. § 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii)	Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service. 

The veteran is shown to have a current bilateral hearing loss 
disability and he has contended that such disability is 
related to noise exposure during his period of active 
service.  However, the veteran's assertion that his military 
duties involved exposure to loud noise has not been verified 
by official records, because, as reported by the National 
Personnel Records Center, his service personnel records are 
unavailable.  Significantly, at an examination for separation 
from service in February 1954, his hearing in both ears was 
reported as within normal limits.  The Board finds that 
competent evidence does not indicate that the veteran's 
current bilateral hearing loss and tinnitus may be associated 
with an established event, injury, or disease in service.  
The veteran has not identified any existing evidence not 
obtained by the RO which may be pertinent to his claims.  The 
Board concludes that a further examination and a medical 
opinion are not necessary to decide the claims on appeal and 
that VA has fulfilled the duty to assist under the VCAA.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

Organic diseases of the nervous system, to include 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

In the veteran's case, his service medical records are 
negative for complaints, findings, or a diagnosis of hearing 
loss or tinnitus.  At an examination for separation in 
February 1954, his hearing was recorded as 15/15, or normal, 
bilaterally, to the whispered voice, and 20/20, or normal, 
bilaterally, to the spoken voice.

In March 1999, the veteran underwent an audiological 
evaluation at a private facility which found bilateral 
sensorineural hearing loss.  At that time, the veteran 
reportedly gave a long history of noise exposure and 
tinnitus.  He stated that he had tried a hearing aid once but 
was not happy with it.  The report by the private audiologist 
in March 1999 was the first documentation of hearing loss and 
tinnitus.

In a statement received in November 2000, the veteran stated 
that in service he had had exposure to loud noise during 8 
months of demolition training at Fort Benning, Georgia, and 
from the sounds of trucks, bombs, and artillery in Korea.  
The RO attempted to obtain the veteran's service personnel 
records to review his duty assignments.  However, in July 
2002, the National Personnel Records Center reported that his 
service personnel records were unavailable, may have been 
destroyed in a fire at that facility in 1973, and could not 
be reconstructed.

At a VA QTC ear examination in January 2001, the veteran 
indicated to the examiner that about 25 years earlier he 
started to wear a hearing aid and he wore it for 10 years 
until it broke.  He also stated that his tinnitus, which was 
intermittent, started in the 1960s.  On examination, the 
veteran's eardrums were normal.  An audiological examination 
was performed.  The diagnoses were bilateral mixed hearing 
loss and tinnitus, bilateral, intermittent, mild.  The 
examiner commented that the majority of the veteran's hearing 
loss was sensorineural.

In a notice of disagreement received in October 2001, the 
veteran contended that his current bilateral hearing loss and 
tinnitus were related to noise exposure in service.

At the hearing in November 2003, the veteran testified that 
he was exposed to loud noise in service and that he first 
wore a hearing aid in the 1970s or 1980s.      

Upon consideration of the evidence of record, the Board notes 
that there are diagnoses of current bilateral hearing loss 
and tinnitus.  However, at service separation in February 
1954, the veteran's hearing was recorded as normal 
bilaterally and there is no opinion of record by an ear 
specialist relating the veteran's current hearing loss and/or 
tinnitus to any incident in service, to include claimed noise 
exposure.  Nor is there any medical or audiological evidence 
that hearing loss was manifested to any degree within one 
year of the veteran's separation from service in February 
1954.  As a layman, the veteran is not qualified to offer an 
opinion on questions of medical diagnosis or medical 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), and so his belief that his current hearing loss and 
tinnitus are related to noise exposure in service, while no 
doubt sincere, is lacking in probative value.  Because there 
is no competent medical evidence relating current hearing 
loss and tinnitus to the veteran's active service, the Board 
is constrained to find that the preponderance of the credible 
evidence of record is against the veteran's claims of 
entitlement to service connection for hearing loss and 
tinnitus, and so entitlement to those benefits is not 
established.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).

The Board points out to the veteran that he may attempt to 
reopen his claims by submitting new and material evidence to 
the RO and that such evidence might include evidence 
corroborating his account of noise exposure in service and a 
medical opinion that his current bilateral hearing loss and 
tinnitus are etiologically related to his claimed noise 
exposure in service. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



